       8:19-cv-00423-JFB-CRZ Doc # 11 Filed: 12/06/19 Page 1 of 1 - Page ID # 39
                             UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEBRASKA
Denise M. Lucks                       OFFICE OF THE CLERK                                              Gabriela Acosta
Clerk of Court                                 www.ned.uscourts.gov                                 Chief Deputy Clerk




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


   DatabaseUSA.com LLC

                        Plaintiffs,                                       Case No. 8:19CV423

           vs.
                                                                          CLERK’S ENTRY OF
   The Spamhaus Project                                                       DEFAULT

                        Defendants.



           The defendant The Spamhaus Project, having failed to plead or otherwise defend
   in this action,

          Now, upon application of the plaintiff and upon affidavit that the time within which
   the defendant may answer or otherwise respond to the complaint, has expired; and that
   no answer or other response has been filed, and there has been no extension of such
   time.

         It is hereby ORDERED, ADJUDGED AND DECREED that default in this action is
   hereby entered in accordance with Rule 55(a) of the Federal Rules of Civil Procedure.


           DATED: December 6, 2019.

                                                               OFFICE OF THE CLERK

                                                               By:      Lindsey Olson
                                                                        Deputy Clerk




                                                                                               Forms-Default_Clerk
                                                                                                Approved: 12/22/14


                             111 South 18th Plaza, Suite 1152, Omaha, NE 68102-1322
                      Omaha: (402) 661-7350      Fax: (402) 661-7387   Toll Free: (866) 220-4381
                     Lincoln: (402) 437-1900     Fax: (402) 437-1911   Toll Free: (866) 220-4379
